Exhibit 10.21




    


TENTH AMENDMENT


THIS TENTH AMENDMENT (this “Amendment”) dated as of June 30, 2017 to the Credit
Agreement referenced below is by and among COMSCORE, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H


WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of September 26,
2013 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent;


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement; and


WHEREAS, the Administrative Agent and the Required Lenders are willing to make
such modifications to the Credit Agreement upon the terms and conditions set
forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.


2. Amendments. The Credit Agreement is amended as follows:


2.1 The definition of “Reinstatement Date” in Section 1.01 is hereby amended and
restated to read as follows:


“Reinstatement Date” means the first date on which the Borrower has filed with
the SEC all of the following: (a) its annual financial statements for the fiscal
years ending December 31, 2015 and December 31, 2016, (b) its quarterly
financial statements for the fiscal quarters ending September 30, 2016, March
31, 2017 and June 30, 2017 (which 2017 quarterly financial statements will
include data for comparative periods in 2016), (c) the quarterly financial
statements for any fiscal quarter ending after the effective date of the Tenth
Amendment to this Agreement and prior to the date that is 45 days prior to the
Reinstatement Date and (d) any other quarterly or annual financial statements,
for any period ending prior to the date that is 45 days prior to the
Reinstatement Date, that are required to be filed by the SEC.


2.2 Section 7.16 is hereby amended and restated in its entirety to read as
follows: Cause the Reinstatement Date to occur on or prior to September 30,
2017.


3. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon:


CHAR2\1919382v3 2


(a) receipt by the Administrative Agent of this Amendment executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent; and
(b) receipt by the Administrative Agent, for the account of each Lender that
approves this Amendment, of an amendment fee equal to (i) 15 basis points
(0.15%) multiplied by (ii) the amount of such Lender’s Revolving Commitment; and
(c) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the date hereof,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).


4. Release. In consideration of the Lenders’ willingness to enter into this
Amendment, each of the Loan Parties hereby releases and forever discharges the
Administrative Agent, each Lender and each of their respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever arising out of or in relation to the Loans or
the Credit Agreement prior to the date





--------------------------------------------------------------------------------




hereof, including, without limitation, all claims, demands, and causes of action
for contribution and indemnity, whether arising at law or in equity, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which each of the Loan Parties may have or
claim to have against any of the Lender Group.


5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


6. Reaffirmation of Representations andWarranties; No Default. Each Loan Party
represents and warrants to the Administrative Agent and each Lender that after
giving effect to this Amendment (a) the representations and warranties of each
Loan Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Credit Agreement or any other Loan Document, are true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality, it shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (or, if such
representation or warranty is qualified by materiality, it shall be true and
correct in all respects), and (b) no Default exists.


7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents.


8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment


CHAR2\1919382v3 3


shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Loan Documents.


9. FATCA. For purposes of determining withholding Taxes imposed under the FATCA,
from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


10. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.


11. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


12. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.






[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the date first above written.


 
 
BORROWER:
COMSCORE, INC, a Delaware corporation






--------------------------------------------------------------------------------








By: /s/ David Chemerow
Name: David Chemerow
Title: Chief Financial Officer & Treasurer


 
 
GUARANTORS:
CSWS, INC., a Virginia corporation



By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer




COMSCORE BRAND AWARENESS, L.L.C.,
a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation,
as sole member


By: /s/ David Chemerow
Name: David Chemerow
Title: Chief Financial Officer & Treasurer


CS WORLDNET US HOLDCO LLC,
a Delaware limited liability company


By:     CS WORLDNET HOLDING B.V.,
a Netherlands limited company, as managing member


By: /s/
Name: Michelle Spencer
Title: Authorized Representative


CREATIVE KNOWLEDGE, INC., a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer


MARKETSCORE, INC., a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer




[Signature Pages Continue]







--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




COMSCORE EUROPE, LLC, a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation, as manager


By: /s/ David Chemerow
Name: David Chemerow
Title: Chief Financial Officer & Treasurer




FULL CIRCLE STUDIES, INC., a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer


CARMENERE HOLDING COMPANY, a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer




VOICEFIVE, INC., a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer


TMRG, INC., a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer


COMSCORE INTERNATIONAL INC., a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer


PROXIMIC, LLC, a Delaware corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Treasurer


RENTRAK CORPORATION, an Oregon corporation


By: /s/ David Chemerow
Name: David Chemerow
Title: Chief Operating Officer & Chief Financial Officer












[Signature Pages Continue]







--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Angela Larkin
Name: Angela Larkin
Title: Assistant Vice President


 
 
LENDERS:
BANK OF AMERICA, N.A., 
as a Lender, L/C Issuer and Swing Line Lender



By: /s/ Michael D. Brannan
Name: Michael D. Brannan
Title: Sr. Vice President


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Nancy Rosal Bonnell
Name: Nancy Rosal Bonnell
Title: Vice President


SILICON VALLEY BANK


By:/s/ Will Deevy
Name: Will Deevy
Title: Vice President


SUNTRUST BANK


By: /s/ Cynthia Burton
Name: Cynthia Burton
Title: Director









